Citation Nr: 0318965	
Decision Date: 08/05/03    Archive Date: 08/13/03

DOCKET NO.  01-06 152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an extension beyond September 1, 1998, of a 
temporary total evaluation for a period of post-operative 
convalescence under 38 C.F.R. § 4.30 (2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active service from July 1968 to September 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  In this decision, the RO denied an 
extension past September 1, 1998, of a temporary total 
evaluation for convalescence purposes under the provisions of 
38 C.F.R. § 4.30.

The veteran was afforded a hearing before an acting Veterans 
Law Judge (VLJ) of the Board sitting at the RO in January 
2003.  The VLJ that conducted this hearing will make the 
final determination in this case.  See 38 U.S.C.A. 
§§ 7102(a), 7107(c) (West 2002).


REMAND

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (August 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

A review of the record shows that at the January 2003 Board 
hearing, the veteran stated that his VA treating physician 
recently wrote in the his medical records an opinion about 
the veteran's inability to work following his July 1998 
surgery.  This physician was located at a VA facility in 
Spokane or "Oroville," Washington.  However, it appears 
that there are no VA medical records in the claims file dated 
after April 2001.  In light of the VCAA requirements and the 
veteran's testimony, the case must be returned to the RO for 
further action prior to appellate review by the Board.   

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take appropriate action (including 
issuance of a VCAA letter) to comply with 
all notice and assistance requirements 
set forth in the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  

2.  The RO should request all VA medical 
records noting treatment of the veteran's 
left knee disability dated from April 
2001 to the present from the VA Medical 
Center in Spokane, Washington; and all VA 
medical records noting treatment of the 
left knee disability dated from July 1998 
to present time from the VA Puget Sound 
Healthcare System (to include the VA 
Medical Center in Seattle, Washington).  
The RO should specifically request that 
these facilities locate and provide a 
copy of a VA outpatient record prepared 
in November or December 2002 that 
discussed the veteran's period of 
convalescence from surgery conducted in 
July 1998.  All evidence received must be 
incorporated into the claims file. 

3.  After undertaking any additional 
development that the RO may deem 
necessary, the RO should review the 
expanded record and determine whether a 
total temporary disability rating is 
warranted after September 1, 1998.  If 
full benefits are not granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	M. L. WRIGHT
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




